Case 1:21-cv-05986-AT Document6 Filed 09/16/21 Page 1 of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES SED
ADAM FREEMAN, DOC #)
DATE FILED: 9/16/2021
Plaintiff,

-against- 21 Civ. 5986 (AT)

ICONIX BRAND GROUP, INC., ROBERT C. ORDER

GALVIN, F. PETER CUNEO, JUSTIN BARNES,
DREW COHEN, and JAMES MARCUM,

 

Defendants.
ANALISA TORRES, District Judge:

 

Defendants have yet to appear in this action. In order to allow time for them to appear, the
deadline for the parties to submit their joint letter and proposed case management plan is
ADJOURNED. The parties shall submit their joint letter and proposed case management plan by
October 18, 2021. ECF No. 5 §§ 4—S.

SO ORDERED.

Dated: September 16, 2021
New York, New York

On-

ANALISA TORRES
United States District Judge

 
